Title: To Thomas Jefferson from Daniel Drew, 18 August 1823
From: Drew, Daniel
To: Jefferson, Thomas


Right Honourable Sir
Newbern N C
August 18. 1823
Inclosed you will find an introductory letter from Mr Mathew Carey of Philadelphia In this place I am surrounded with Sorcery & meantation & repeated attempts of Jeopardizing & taking away my life without any cause or investigation of those issue. they must admit me to be a Joseph without permitting me to witness happiness. & though recently born they are endeavouring to cut me off in the bud. I beg you will interfere & investigate this business. consult Mr Gaston President of the Acadamy on the subject. I have business of the greatest importance to communicate to you. I beg you with write to me as soon as possible.I remain Respectfully YoursDaniel DrewClassical teacher of the institution